Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 1 of 19




                      EXHIBIT I
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 2 of 19


1                  UNITED STATES DISTRICT COURT
2               NORTHERN DISTRICT OF CALIFORNIA
3                      San Francisco Division
4
5    JOHN BAUER, an individual and
6    as Successor in Interest of
7    Jacob Bauer, deceased; ROSE
     BAUER, an individual and as
8    Successor in Interest of Jacob
9    Bauer, deceased,
10                         Plaintiffs,
         vs.                                     No. 3:19-cv-04593-LB
11   CITY OF PLEASANTON; BRADLEE
12   MIDDLETON; JONATHAN CHIN;
13   RICHARD TROVAO; STEVEN BENNETT;
14   ALEX KOUMISS; JASON KNIGHT;
15   MARTY BILLDT; DAVID SPILLER;
16   and DOES 1 to 50, inclusive,
17                         Defendants.
     _______________________________/
18                  DEPOSITION OF RICHARD TROVAO
19                         Oakland, California
20                    Thursday, October 8, 2020
21   Reported by:
22   Natalie Y. Botelho, CSR No. 9897
23   Job No. 4262017
     Confidential portions:
24   (Page 22, Line 13 - Page 24, Line 20)
25   (Pages 100, Line 18 - Page 103, Line 4)

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 3 of 19


1    APPEARANCES:
2
3    For Plaintiffs:
4               GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
5               BY:    J. GARY GWILLIAM, ESQ.
6               BY:    JAYME L. WALKER, ESQ.
7               1999 Harrison Street, Suite 1600
8               Oakland, CA       94612
9               (510)832-5411
10              ggwilliam@giccb.com
11              jwalker@giccb.com
12
13   For Defendants:
14              McNAMARA, NEY, BEATTY, SLATTERY, BORGES &
15              AMBACHER, LLP
16              BY:    NOAH BLECHMAN, ESQ.
17              3480 Buskirk Avenue, Suite 250
18              Pleasant Hill, CA          94523
19              (925)939-5330
20              noah.blechman@mcnamaralaw.com
21
22   ALSO PRESENT:
23              BRITTANY SMITH, law clerk
24              LINDA LIM, paralegal
25              TED HOPPE, Videographer

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 4 of 19


1                                  INDEX
2
3    WITNESS                                                            PAGE
4    Richard Trovao
5    EXAMINATION
6    By Mr. Gwilliam                                                      7
7
8                                ---oOo---
9
10                           E X H I B I T S
11   NUMBER                        DESCRIPTION                          PAGE
12
     Exhibit 11-A       A blow-up version of one page                   115
13                      of Exhibit 11 entitled "Smart
                        Use Considerations, Hand out
14                      CEW Study Aid"
15   Exhibit 20         A document entitled "Interview                    6
16                      with Ofc. Richard Trovao"
17   Exhibit 21         Clip of video PPD 368                           122
18   Exhibit 22         Clip of video PPD 378                           122
     Exhibit 23         (designated "Confidential")                     100
19                      A summary of the second
20                      interview of Officer Trovao
     Exhibit 24         (designated "Confidential")                     103
21                      A report of Taser Protect
                        Life, Bates PPD001398 through
22                      PPD001416
23
24                               ---oOo---
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 5 of 19


1             REFERENCE TO PREVIOUSLY MARKED EXHIBITS
2    NUMBER                        DESCRIPTION                          PAGE
3
4    Exhibit 11         A presentation document                         114
5                       entitled "Taser CEW Annual
6                       Conducted Energy Weapon (CEW)
7                       User Update," Version 21 -
8                       Effective January 14, 2019
9    Exhibit 12         Pleasanton Police Department,                    38
10                      Pleasanton PD Policy Manual,
11                      Use of Force, Bates PPD000440
12                      through PPD000464
13   Exhibit 16         Video of Sergeant Billdt                         57
14   Exhibit 19         A clip of video PPD 273                          66
15
16
17                               ---oOo---
18
19
20
21
22
23
24
25

                                                                Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 6 of 19


1       Oakland, California, Thursday, October 8, 2020

2                            12:57 p.m.

3

4                         PROCEEDINGS

5               (Whereupon, prior to the commencement of             12:34:15

6               the deposition, Exhibit 20 was marked for            12:34:15

7               identification.)                                     12:34:15

8               THE VIDEOGRAPHER:        Very good.   Video is       12:57:41

9    rolling, so let's begin.                                        12:57:42

10              Good afternoon.     We're going on the               12:57:44

11   record.   The time now is 12:57 on October 8th, 2020.           12:57:46

12   This is media unit 1 in the video-recorded                      12:57:52

13   deposition of Richard Trovao in the matter of Bauer             12:57:55

14   versus City of Pleasanton, et al., filed in the                 12:58:01

15   United States District Court, Northern District of              12:58:04

16   California, San Francisco Division, Case                        12:58:07

17   No. 3:19-CV-04593-LB.      This video deposition is             12:58:10

18   being held at 1999 Harrison Street in Oakland,                  12:58:18

19   California.                                                     12:58:21

20              My name is Ted Hoppe, from Veritext.         I'm     12:58:23

21   the videographer.   The court reporter today is                 12:58:26

22   Natalie Botelho, also from Veritext.                            12:58:28

23              Counsel, could you please voice identify             12:58:32

24   yourselves and state whom you represent.                        12:58:33

25              MR. GWILLIAM:     Yes.     I'm Gary Gwilliam,        12:58:35

                                                                   Page 6

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 7 of 19


1    representing the plaintiffs.           With me is Brittany       12:58:37

2    Smith.     And my partner, Jayme Walker, and my                  12:58:39

3    paralegal, Linda Lim, will probably be joining us                12:58:42

4    shortly.                                                         12:58:45

5                 MR. BLECHMAN:      Noah Blechman, on behalf of      12:58:45

6    the defendants.                                                  12:58:48

7                 THE VIDEOGRAPHER:        Natalie, could you         12:58:49

8    please swear the witness in.                                     12:58:49

9                                                                     12:58:51

10                           RICHARD TROVAO,                          12:58:51

11   having been administered an oath, was examined and               12:58:51

12                        testified as follows:                       12:58:51

13                                                                    12:58:51

14                  EXAMINATION BY MR. GWILLIAM                       12:58:58

15                MR. GWILLIAM:      Q.    Officer Trovao, would      12:59:01

16   you state your full name and business address for                12:59:01

17   the record?                                                      12:59:04

18   A.           Sure.     Richard Manuel Trovao.       Business     12:59:04

19   address is 4833 Bernal Avenue, Pleasanton,                       12:59:08

20   California 94566.                                                12:59:11

21   Q.           Officer Trovao, have you had your                   12:59:13

22   deposition taken before?                                         12:59:15

23   A.           No.                                                 12:59:16

24   Q.           You've had an opportunity to sit through            12:59:17

25   some of these depositions.           This morning you sat        12:59:20

                                                                    Page 7

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 8 of 19


1    basically straps that go to his wrists to the                  13:37:44

2    gurney.                                                        13:37:47

3    Q.           Do you know whether he was breathing at           13:37:49

4    that time?                                                     13:37:52

5    A.           I don't know.                                     13:37:54

6                 MR. BLECHMAN:    Calls for speculation,           13:37:54

7    calls for expert testimony.        Go ahead.                   13:37:55

8                 THE WITNESS:    I don't know.                     13:37:58

9                 MR. BLECHMAN:    Yeah, you can answer.            13:37:59

10   Perfect.                                                       13:38:01

11                MR. GWILLIAM:    Q.   Did you ever think it       13:38:02

12   would be a good idea well before you made a decision           13:38:03

13   to even put him into a wrap that somebody should               13:38:07

14   deescalate the situation and maybe sit down and try            13:38:11

15   and talk to him to see what was going on?                      13:38:13

16                MR. BLECHMAN:    Incomplete hypothetical,         13:38:15

17   vague as to time, vague as to "deescalate the                  13:38:18

18   situation."     You can respond.                               13:38:21

19                THE WITNESS:    At the time, once we put          13:38:25

20   handcuffs on him, he was still kicking with his                13:38:26

21   feet.     And the restraint system we have to minimize         13:38:29

22   that is the wrap.     And so we had to put the wrap on         13:38:33

23   him in order to minimize that.                                 13:38:37

24                MR. GWILLIAM:    Q.   You put four sets of        13:38:41

25   handcuffs on him, correct?                                     13:38:42

                                                                Page 43

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 9 of 19


1    little.                                                          14:18:11

2                (Whereupon the video marked as Exhibit 19            14:18:12

3                was played.)                                         14:18:12

4                MR. GWILLIAM:      Stop.                             14:18:24

5    Q.          So did you tase him again, then, at this             14:18:24

6    point, just there at 2:35?                                       14:18:27

7    A.          I'm sorry.     For me?     No.                       14:18:30

8    Q.          Did you tase him again?                              14:18:32

9    A.          No.                                                  14:18:34

10               MR. GWILLIAM:      Just take it back just a          14:18:34

11   little bit.       So take it from there.      Just move it       14:18:35

12   forward, 2:30.                                                   14:18:50

13               (Whereupon the video marked as Exhibit 19            14:18:51

14               was played.)                                         14:18:51

15               MR. GWILLIAM:      Q.    Okay.   We run that up      14:19:41

16   until I think it's about three minutes and 12                    14:19:43

17   seconds or something like that.          Is that video           14:19:45

18   consistent with your recollection of what happened,              14:19:47

19   as far as you can see from the video?                            14:19:49

20   A.          Yes.                                                 14:19:52

21               MR. GWILLIAM:      Okay.    We've got another        14:19:53

22   video.    Let's -- the next one has not been marked              14:19:55

23   yet, so I guess it will be 21.                                   14:19:57

24               (Whereupon the video marked as Exhibit 21            14:20:14

25               was played.)                                         14:20:14

                                                                   Page 71

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 10 of 19


1                 MR. GWILLIAM:     Stop right there.                  14:20:15

2    Q.           Now, that was you using your baton on him,           14:20:16

3    right?                                                            14:20:18

4    A.           Yes.                                                 14:20:19

5    Q.           Why did you pull out your baton and strike           14:20:19

6    him like that?       And incidentally, we're at point 08          14:20:21

7    of this video, Exhibit 21.                                        14:20:26

8    A.           So we were trying to remove his left arm             14:20:29

9    from underneath Mr. Bauer.          And I tried initially to      14:20:31

10   try to pull his arm.        That didn't work, so I tried          14:20:35

11   the distraction blows with -- by jabbing, by using                14:20:39

12   my baton in the closed position, hoping that that                 14:20:42

13   would release his grip, or whatever he was doing to               14:20:46

14   hold his arm underneath him.          And as you could see,       14:20:49

15   it didn't have any effect either.                                 14:20:52

16   Q.           Where exactly on your body (sic) did you             14:20:54

17   hit him?     In the head?                                         14:20:56

18   A.           No.    It was on the side.      Right here,          14:20:58

19   somewhere on the side (indicating).                               14:20:59

20                MR. BLECHMAN:     When you describe for the          14:21:02

21   video, you got to describe for the record.                        14:21:04

22                THE WITNESS:     Oh, I'm sorry.      Left side       14:21:08

23   area, under -- under his arm.                                     14:21:09

24                MR. GWILLIAM:     Q.    And you thought by           14:21:12

25   hitting --                                                        14:21:13

                                                                    Page 72

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 11 of 19


1    Let me rephrase that.        Do you know for a fact that           14:23:21

2    he wasn't tased twice at this point in the video,                  14:23:23

3    which is 13 seconds?                                               14:23:26

4                 MR. BLECHMAN:     Argumentative as phrased,           14:23:29

5    but go ahead.                                                      14:23:30

6                 THE WITNESS:     Do I know for a fact that we         14:23:31

7    both did not tase him at the same exact time?           No, I      14:23:33

8    do not.                                                            14:23:38

9                 MR. GWILLIAM:     Let's go on.     This is 13         14:23:39

10   seconds.                                                           14:23:41

11                (Whereupon the video marked as Exhibit 21             14:23:43

12                was played.)                                          14:23:43

13                MR. GWILLIAM:     Q.     Isn't that sound the         14:23:54

14   sound of a taser?                                                  14:23:55

15   A.           It's the sound of our body-worn camera.               14:23:56

16   Q.           Thank you.                                            14:23:59

17                MR. BLECHMAN:     What time was that on               14:23:59

18   there?                                                             14:24:01

19                MR. GWILLIAM:     :27.                                14:24:01

20                (Whereupon the video marked as Exhibit 21             14:24:18

21                was played.)                                          14:24:18

22                MR. GWILLIAM:     Let's -- we got one more.           14:24:18

23   This will be 22, for the record, I think.                          14:24:19

24                MR. BLECHMAN:     That last one was                   14:24:24

25   Bennett's?                                                         14:24:25

                                                                     Page 75

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 12 of 19


1                 MS. WALKER:     Yes, from PPD 368, and this           14:24:28

2    next one is a clip from PPD 378, which is --                       14:24:30

3                 MR. GWILLIAM:      This is Billdt's body --           14:24:41

4                 MS. WALKER:     Sorry.     PPD 378.                   14:24:42

5                 MR. BLECHMAN:      Thank you.                         14:24:46

6                 (Whereupon the video marked as Exhibit 22             14:24:57

7                 was played.)                                          14:24:57

8                 MR. GWILLIAM:      Q.    That shows you putting       14:24:57

9    your feet on him and trying to push him over, as you               14:24:58

10   said.                                                              14:25:01

11   A.           Put my foot, yes, sir.                                14:25:02

12   Q.           All right.     Thank you.     I think that takes      14:25:03

13   care of our videos.                                                14:25:05

14                Okay.   What I want to do is -- I have                14:25:13

15   previously marked as Exhibit 20, the transcript of                 14:25:14

16   your initial interview.         So she's got a copy of             14:25:19

17   that.     If you can look at it, she'll give it to you,            14:25:22

18   and so -- as I said, this was previously marked as                 14:25:25

19   20, so I may want to go through this with you for a                14:25:28

20   minute.     All right?                                             14:25:31

21   A.           Sure.                                                 14:25:32

22   Q.           Do you have Exhibit 20 there?                         14:25:34

23                All right.     So one of the things, Officer          14:25:46

24   Trovao, is when I looked at this, I couldn't tell                  14:25:50

25   from this exactly what time you were interviewed                   14:25:53

                                                                     Page 76

                              Aiken Welch, A Veritext Company
                                       510-451-1580
 Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 13 of 19



CONFIDENTIAL
      Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 14 of 19



CONFIDENTIAL
 3                (Here marks the end of this portion of the               15:03:56

 4                deposition designated "Confidential.")                   15:03:56

 5                                                                         15:03:56

 6                           ---oOo---                                     15:03:56

 7                                                                         15:03:56

 8                MR. BLECHMAN:    This is also confidential,              15:03:59

 9    so I guess we're staying in the confidential.                        15:03:59

 10               MR. GWILLIAM:    Well, let's talk about                  15:04:01

 11   that.    This should -- I don't think this should be                 15:04:02

 12   confidential.    I don't see this is part of any                     15:04:05

 13   disciplinary issues.     It's just a matter of the                   15:04:08

 14   taser.                                                               15:04:11

 15               MR. BLECHMAN:    Well, this document --                  15:04:11

 16   here's what we can do:      We can just maintain this                15:04:12

 17   document as confidential because it came from the                    15:04:14

 18   administrative investigation which was confidential,                 15:04:20

 19   but I think the testimony you can ask him about.            We       15:04:24

 20   don't have to deem that confidential if you have a                   15:04:27

 21   problem with it.                                                     15:04:29

 22               MR. GWILLIAM:    Yeah, I didn't understand               15:04:29

 23   why it would be marked confidential anyway.            I mean,       15:04:30

 24   if it came in the normal course of it, this would                    15:04:33

 25   not be, to my mind, a confidential document, but                     15:04:37

                                                                       Page 103

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 15 of 19


1                THE WITNESS:    In 2019.    Well, I may have.         15:19:01

2                MR. BLECHMAN:    Yeah.                                15:19:09

3                MR. GWILLIAM:    Q.   The first one on the            15:19:09

4    first page back in -- which is the second page of                 15:19:10

5    the document, it says, "Smart Use Considerations,"                15:19:13

6    and there's a box with pictures of it.         It's very          15:19:17

7    hard to read.    I tried to blow it up.      But that             15:19:21

8    appears to have some guidelines as to the use of the              15:19:27

9    taser under different circumstances.                              15:19:32

10               It's very hard to read, but if you look at            15:19:39

11   the box here -- let me do this:        Let me make an             15:19:41

12   11-A, because I blew it up a little bit in an                     15:19:51

13   attempt to try and read that one page.         So I'm going       15:19:54

14   to hand you the blow-up of what is currently the                  15:19:57

15   second page of Exhibit 11, but it's blown up so we                15:20:00

16   can look a little better at it, because it's still                15:20:04

17   hard to read.    Just this is the best copy we have.              15:20:07

18   So we'll make this as 11-A because it is part of the              15:20:09

19   document.    So if you look at this one --                        15:20:14

20   A.          I think we need to pause for like five                15:20:17

21   seconds just so I can get to my copy.                             15:20:18

22               MR. BLECHMAN:    At least somebody's looking          15:20:20

23   out for the court reporter.                                       15:20:20

24               (Whereupon Exhibit 11-A was marked for                15:20:31

25               identification.)                                      15:20:31

                                                                   Page 115

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 16 of 19


1    hypothetical as phrased, calls for speculation.             You       15:24:42

2    can respond.                                                          15:24:45

3                 THE WITNESS:    Well, I think it's also                  15:24:46

4    important to include -- that we have to include                       15:24:47

5    "when objectively reasonable and as practicable.             Do       15:24:50

6    not repeat drive stuns if compliance is not                           15:24:53

7    achieved."     Yes, I definitely -- I agree with that                 15:24:57

8    statement.                                                            15:24:59

9                 MR. GWILLIAM:    Q.    Okay.   And then the              15:24:59

10   third bullet -- little box on there says, "Do not                     15:25:00

11   use drive stuns if pain is unlikely to gain                           15:25:04

12   compliance due to mind-body disconnect," paren,                       15:25:08

13   "(psychotic episode)," closed paren, or increased                     15:25:12

14   pain tolerance," close -- "(drugs/alcohol)," end                      15:25:15

15   paren.   Do you think that that's an appropriate                      15:25:19

16   restriction on the use of the taser?                                  15:25:21

17   A.           Yes.                                                     15:25:23

18                MR. BLECHMAN:    Same objection.                         15:25:24

19                THE WITNESS:    Yes.                                     15:25:24

20                MR. GWILLIAM:    Q.    And then going to the             15:25:26

21   next page, says, "Higher Risk Polulations."             And one       15:25:28

22   of them -- the second box is "Mentally ill."             Do you       15:25:41

23   agree that that's certainly a high-risk use of a                      15:25:46

24   taser, would be on a mentally ill person?                             15:25:50

25   A.           Yes, it is a high risk, yes.                             15:25:54

                                                                       Page 119

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 17 of 19


1    Q.           See at the bottom, it says in bold black,             15:25:55

2    "CEW use on these individuals could increase the                   15:25:56

3    risk of death or serious injury."           You would agree        15:25:59

4    with that?                                                         15:26:03

5    A.           Yes.                                                  15:26:03

6    Q.           And then the last page of what I think is             15:26:04

7    the training document says that "Avoid                             15:26:07

8    Repeated/Extended CEW Durations."           The first bullet       15:26:09

9    point says, "Minimize the number and duration of CEW               15:26:15

10   exposures."     Do you agree with that?                            15:26:19

11   A.           Yes.                                                  15:26:20

12   Q.           Next says, "CEW exposure is a physically              15:26:21

13   and psychological stressful event."            Do you agree        15:26:24

14   with that?                                                         15:26:26

15   A.           Yes.                                                  15:26:28

16   Q.           Next bullet point says, "Use the                      15:26:29

17   shortest" -- "use the shortest duration of CEW                     15:26:31

18   exposure objectively reasonable to accomplish lawful               15:26:34

19   objectives."        Do you agree with that?                        15:26:38

20   A.           Yes.                                                  15:26:40

21   Q.           Next says, "Avoid repeated or continuous              15:26:40

22   exposures beyond 15 seconds absent reasonably                      15:26:43

23   perceived immediate threat and increased                           15:26:45

24   justification."        Do you agree with that?                     15:26:49

25   A.           Yes.                                                  15:26:50

                                                                    Page 120

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 18 of 19


1    the time now is 3:30.                                           15:30:22

2               MR. BLECHMAN:    We'll take a copy.                  15:32:11

3    Electronic is fine for us.                                      15:32:12

4               (Whereupon the deposition concluded at               15:32:14

5               3:32 p.m.)                                           15:32:14

6               (Whereupon, subsequent to the conclusion             15:32:14

7               of the deposition, Exhibit 21 and                    15:32:14

8               Exhibit 22 were marked for                           15:32:14

9               identification.)                                     15:32:14

10                                                                   15:32:14

11                           ---oOo---                               15:32:14

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                Page 122

                          Aiken Welch, A Veritext Company
                                   510-451-1580
Case 3:19-cv-04593-LB Document 79-27 Filed 03/26/21 Page 19 of 19
